FILED
                           NOT FOR PUBLICATION
                                                                           SEP 12 2019
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 15-10351

              Plaintiff-Appellee,                D.C. No.
                                                 2:13-cr-00141-JAD-VCF-1
 v.

ARQUARIUS ROBERTSON,                             ORDER*

              Defendant-Appellant.


                    Appeal from the United States District Court
                              for the District of Nevada
                    Jennifer A. Dorsey, District Judge, Presiding

                          Submitted September 10, 2019**
                             San Francisco, California

Before: MELLOY,*** CLIFTON, and WATFORD, Circuit Judges.

      In light of the Government’s acknowledgment in its letter brief filed

September 9, 2019, the conviction of Defendant-Appellant Arquarius Robertson

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Michael J. Melloy, United States Circuit Judge for the
U.S. Court of Appeals for the Eighth Circuit, sitting by designation.
for Use of a Firearm During and in Relation to a Crime of Violence, under 18

U.S.C. § 924(c), is reversed and the sentence imposed in the Judgment entered on

June 30, 2015, is vacated. The case is remanded to the district court for

resentencing on the remaining conviction.

      REVERSED and REMANDED for resentencing.




                                          2